Endicott, J.
The respondent offered to prove that the estates of the petitioner had been benefited by the widening; but admitted that it did not expect to show any benefits except such as accrued to them in common with other abutters on the same street. The sheriff ruled that the respondent might introduce evidence of direct and special benefits peculiar to tne lands in question, but could not put in evidence of benefits of a general character common to all the lands upon the street. This ruling was correct. Direct and special benefits may be set *397off; but benefits common to all owners in the same street or vicinity, and affecting their estates equally, cannot be set off. Such benefits come from sharing in the common advantage and convenience of the increased public facilities, and the general advance in value of real estate in the vicinity by reason of the laying out, and are not peculiar to any particular estate. Allen v. Charlestown, 109 Mass. 243. Hilbourne v. Suffolk, ante, 393. The ruling of the sheriff precisely covered the offer as made by the respondent. The instruction to the jury was coextensive with the ruling, and there is nothing in the report to show that the circumstances of the case were such as to render any further explanation necessary. Verdict accepted.